Title: From George Washington to Major General John Sullivan, 4 May 1779
From: Washington, George
To: Sullivan, John



Sir,
[Middlebrook, 4 May 1779]

Having appointed you to take the command of an expedition, which is to be carried on to the Westward against the Indians of the Six nations—You will be pleased forthwith to repair to Easton, in order to superintend, and forward the preparations, for that purpose.
You will previously make every necessary arrangement with the Quarter Master and Commissary General relative to your supplies of Stores and provisions, which ought to be hastened to the places of their destination with all possible dispatch: The time, manner and route for conveying the cattle for the expedition ought to be particularly ascertained.
I have ordered a regiment from Poor’s brigade to cross to Easton—another from Maxwells will proceed there in a few days—But the troops should not be drawn together ’till the preparations are complete or nearly so, to avoid a consumption of the provisions and stores, destined for the support of the expedition.
It is essential that the road from Easton to Wyoming be opened without delay that the troops and supplies passing that way may meet with no obstruction.
You will open a correspondence with General Hand at Wyoming and instruct them to give all the aid he can with the troops under his command to accelerate the transportation of provisions and stores up the River. You will also direct him to put every engine in motion to obtain the most precise intelligenc⟨e⟩ of the enemy’s situation and views—And in short you will make every exertion a⟨nd⟩ employ every expedient to complete the preparatio⟨ns⟩ for penetrating into the India[n] Country by way of Tioga on the Susquehannah on the plan which has bee⟨n⟩ already explained—and may be finally adopted. You will be pleased to consider these as preparatory instructions. when our plan of operations is ultimately fixed and ready for execution, you will receive others more full and definite. Given at Head Quarters Mid⟨dle⟩ Brook May 4th 1779.
